 

EXHIBIT 10.28

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (this “Amendment") is entered into this 23rd day
of April, 2019 ("Effective Date") by and between SAWGRASS BUSINESS PLAZA, LLC, a
Florida limited liability company ("Landlord"), whose address is c/o Morris
Southeast Group, Inc., 13798 N W 4th Street, Suite 310, Sunrise, FL 33325 and
U.S. STEM CELL, INC., a Florida corporation ("Tenant"), whose address is 13794
NW 4th Street, Suites 211 -213, Sunrise FL 33325. Landlord and Tenant shall be
collectively referred to as the "Parties." Capital ized term(s) used herein and
not otherwise defined shall have the meaning ascribed to such term(s) in the
Lease (defined below).

 

WHEREAS, Landlord and Tenant entered into that certain Office Lease, dated
February 4, 2016, as amended by that certain First Amendment to Lease, between
Landlord and Tenant, dated November 17, 2017 (collectively, the "Lease") with
respect to that certain premises located at 13794 NW 4th Street, Suites 211
-213, Sunrise, FL 33325 ("Premises");

 

WHEREAS, the term of the Lease is scheduled to expire on August 31 ,2019;

 

WHEREAS, Landlord and Tenant desire to extend the term of the Lease upon the
terms and conditions set forth herein; and

 

WHEREAS, Land lord and Tenant desire to modify and/or confirm certain other
obligations in the Lease, as set forth in this Amendment.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1 .     Recitals. The above-mentioned recitals are true, correct and
incorporated herein by this reference .

 

2.    Term. The term of the Lease shall be extended for an additional period of
Sixty (60) months, commencing September 1 , 2019 and expiring on August 31, 2024
(such period shall be hereinafter referred to as the "Extension Term").
Therefore, commencing upon execution of this Amendment by both Parties, the
expiration date of the Lease shall be August 31 , 2024.

 

 3.     Base Rent. The monthly base rent during the Extension Term shall be as
follows:   

 

 

Base Rent

Lease Period

Base Rent Per Sq. Ft.

Annual Base Rent

Monthly Base Rent

9/ I / 1 9 - 8/31120

$18.04

$87,674.40

$7,306.20

9/ l /20 - 8/31/2 I

$18.58

$90,304.63

$7,525.39

9/ I /2 l - 8/31/22

$19.14

$93,013.77

$7,751.15

9/ I /22 - 813 I /23

$19.71

$95,804. 18

$7,983.68

9/ I /23 - 8/3 I /24

$20.30

$98,678.31

$8,223.19

 

  4.     Operating Expenses; Utilities and Sales Taxes. At all times during the
Lease, in addition to the monthly base rent, Tenant shall pay its proportionate
share of Landlord's monthly Operating Expenses, including, but not limited to,
Real Estate Taxes, Insurance Premiums and Common Area Maintenance. The estimated
monthly payment of Tenant's proportionate share of Land lord ' s operating
expenses for 2019 is $3,349.35 per month (based upon an estimate of $8.27 per
rentable square foot). Said amount is an estimate and subject to change in
Landlord's sole discretion. Tenant is responsible for all costs associated with
the

 

 

--------------------------------------------------------------------------------

 

 

utilities used in the Premises, including, but not limited to, electric. Tenant
shall pay sales taxes on all amounts due under the Lease at the time such
payments are due. Currently, sales tax is 6.7% in Broward County.

 

5.    Options. The Parties hereby acknowledge that Tenant does not have any
options to renew and extend the term of the Lease.

 

6.     Estoppel. Tenant acknowledges and agrees that Land lord is not currently
in default of any of Landlord 's obligations pursuant to the Lease as of the
date hereof.

 

7.     Ratification of Lease. The Lease, as amended hereby, is in full force and
effect, and is ratified and confirmed, and there are no other amendments or
modifications therein, except as stated herein. In the event of any conflicts
between the terms and conditions of the Lease and the terms and conditions of
this Amendment, the terms and conditions of this Amendment shall prevail. All
terms and conditions of the Lease not modified by this Amendment shall remain in
full force and effect.

 

8.     Applicable Law. This Amendment and the Lease shall be governed by and
construed in accordance with the laws of the state of Florida.

 

9.     Counterparts; E-Mail or Facsimile Transmission of Signatures . This
Amendment may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute a single integrated document
and shall be binding and effective upon each patty. The parties agree that a
faxed or electronically transmitted copy or copies of this Amendment and/or the
signatures collected herein, shall have the same evidentiary and legal effect as
the original(s).

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal,
as of the Effective Date.

 

 

WITNESSED BY:

   

LANDLORD:

             

SAWGRASS BUSINESS PLAZA, LLC

Signature: /s/ Alina Carvajal                                     

     

Print Name: Alina Carvajal

   

By: /s/ Michael T. Montero                                    

     

Name: Michael T. Montero

     

Title: Manager

                     

TENANT:

Signature: /s/ Julieta Radiche                                      

     

Print Name: Julieta Radiche

   

U.S. STEM CELL, INC.

             

By: /s/ Mike Tomas                                                

Signature: /s/ Danique Stewart                                      

Name: Mike Tomas

Print Name: Danique Stewart    

Title: President and CEO

 